Order issued November 8, 2012




                                             In The
                                    Court of AppeaI

                                      No. 05-11-00649-CV


      JEFF BLANKINSHIP, COURTNEY BLANKINSHIP, AND MIRACLE GOLF
                          CONCEPTS, Appellants
                                               go




    TIMOTHY BROWN, GARY W. BLANSCET, AND BLANSCET, SUTHERLAND,
                   HOOPER & HALE, L.L.P., Appellees


                                           ORDER

       Before the Court is appellants’ November 7, 2012 unopposed motion to present oral

argument. The Court GRANTS the motion.

       The Court will hear oral argument in this case at 3:00 p.m. on Tuesday, November 13, 2012.

Argument is limited to twenty minutes for each side and five minutes to the appellants for rebuttal.




                                                    PRESIDING JUSTICE